Citation Nr: 0602696	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  94-49 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an annual clothing allowance for 2004.

2.  Entitlement to an annual clothing allowance for the years 
1994 to 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had over 20 years of active duty service and 
retired in February 1991.

This matter is before the Board of Veterans' appeals from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, and Washington, D.C., as 
well as the VA Medical Center (VAMC) in Pittsburgh, 
Pennsylvania.  

In a June 2002 letter from the RO, the veteran was denied 
entitlement to a clothing allowance.  In an April 2003 
statement, he took issue with that action.  In November 2003, 
the Board remanded the issue of entitlement to an annual 
clothing allowance for the years 1994 to 2002, for issuance 
of a Statement of the Case (SOC).  While in remand status, 
the appellant filed a claim for clothing allowance for 2004.  
In September 2004, the VAMC denied that claim, and the 
appellant filed a timely notice of disagreement.  A SOC was 
issued in June 2005.  While the issue phrased in the SOC does 
not specify the exact year being addressed in that SOC, the 
summary of evidence portion indicates that the SOC pertains 
to the 2004 application for clothing allowance.  It appears 
that a SOC for the prior years, as required by the Board's 
November 2003 remand, has not been accomplished.  Therefore, 
that issue will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran uses orthotic molded foot supports for a service 
connected disability; the veteran does not use a prosthetic 
device that causes damage to his clothing.  


CONCLUSION OF LAW

The veteran does not meet the eligibility criteria for annual 
clothing allowance for 2004.  38 U.S.C.A. § 1162 (West 2002); 
38 C.F.R. § 3.810 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran's new claim for a clothing allowance was received 
in August 2004.  By letter dated in June 2005, the veteran 
was informed of the provisions of VCAA and how these 
provisions impacted both the VA and the veteran.  Clearly, 
from submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements of this case.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and there is 
no prejudice to the appellant in proceeding with a decision 
on the merits of this claim.

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran claims entitlement to an annual clothing 
allowance for service-connected pes planus on the basis that 
he wears orthopedic molded foot supports.  Under the law, a 
veteran who has a service-connected disability is entitled, 
on application therefor, to an annual clothing allowance, 
payable in a lump sum.  38 U.S.C.A. § 1162; 38 C.F.R. § 
3.810(a).  There are two alternative qualifying criteria. 
First, a medical report discloses that the applicant wears or 
uses certain prosthetic or orthopedic appliances that tend to 
wear or tear clothing because of such disability, and such 
disability is the loss of a hand or a foot.  38 C.F.R. § 
3.810(a)(1).  Alternatively, the Chief Medical Director or 
his designee certifies that because of such disability a 
prosthetic or orthopedic device is worn or used that tends to 
wear or tear the applicant's clothing, or that because of the 
use of a physician-prescribed medication for a skin condition 
that is due to a service-connected disability irreparable 
damage is done to the applicant's outer garments. 38 C.F.R. § 
3.810(a)(2).

Of record is the veteran's application for clothing 
allowance, VA Form 21-8678, dated in August 2004, which 
reflects the following information:  

WHAT APPLIANCES ARE INCLUDED? Appliances 
such as an artificial limb, rigid 
extremity brace, rigid spinal or cervical 
brace, wheelchair, crutches or other 
appliance prescribed for the claimant's 
service-connected disability. Soft and 
flexible devices, such as an elastic 
stocking are not included.

In this case, the veteran is claiming entitlement to clothing 
allowance on the basis of orthopedic molded foot supports.  
As the VAMC determined, molded or soft orthotic devices do 
not meet the required criteria.  Consequently, entitlement to 
a clothing allowance is not warranted.  Accordingly, no basis 
exists upon which to predicate a grant of entitlement to a 
clothing allowance under 38 C.F.R. § 3.810. 


ORDER

An annual clothing allowance for 2004 is denied.


REMAND

As mentioned in the Introduction section of this decision, 
the Board previously remanded the issue of entitlement to an 
annual clothing allowance for issuance of a SOC.  The annual 
clothing allowance claim involved the years 1994 through 
2002, as indicated in the veteran's April 2003 statement.  
While a SOC was issued in June 2005 with regard to the issue 
of entitlement to an annual clothing allowance, the SOC 
pertains to the year 2004.  As mentioned above, the 2004 
application was based on the use of orthopedic molded foot 
supports.  While the prior applications for clothing 
allowance also claimed entitlement based on foot supports, 
other devices, such as "ortopologia shoes" have also been 
claimed.  (See applications from 1997, 1998, 1999.)  The RO 
has not specifically addressed this.    

The pertinent regulation holds that effective August 1, 1972, 
the initial lump-sum clothing allowance is due and payable 
for veterans meeting the eligibility requirements. Subsequent 
annual payments for those meeting the eligibility 
requirements will become due on the anniversary date 
thereafter, both as to initial claims and recurring payments 
under previously-established entitlement. 38 C.F.R. § 
3.810(b).

Except as provided in paragraph (c)(2) of this section, the 
application for clothing allowance must be filed within 1 
year of the anniversary date (1 August) for which entitlement 
is initially established, otherwise, the application will be 
acceptable only to effect payment of the clothing allowance 
becoming due on any succeeding anniversary date for which 
entitlement is established, provided the application is filed 
within 1 year of such date. The 1-year period for filing 
application will include the anniversary date and terminate 
on July 31 of the following year. 38 C.F.R. § 3.810(c)(1).

Where the initial determination of service connection for the 
qualifying disability is made subsequent to an anniversary 
date for which entitlement is established, the application 
for clothing allowance may be filed within 1 year from the 
date of notification to the veteran of such determination. 38 
U.S.C.A. § 1162; 38 C.F.R. § 3.810(c)(2).

In this case, the applications for the years 1994 for 2002 
were filed and denied prior to the veteran's award of service 
connection for pes planus.  Service connection for pes planus 
was awarded in October 2002, and in April 2003, the veteran 
again raised the issue of entitlement to clothing allowance 
on the basis of his foot disorder.  The RO must readjudicate 
the issue of entitlement to clothing allowance for the years 
1994 to 2002, and issue a statement of the case.    

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished with regard to the issue 
currently on appeal.  This includes 
compliance with notice requirements as to 
what specific evidence VA will secure and 
what specific evidence the claimant must 
personally submit to substantiate his 
claim.  Any notice must indicate who is 
responsible for securing any outstanding 
evidence.  The claimant must be 
instructed to submit all pertinent 
evidence in his possession that has not 
been previously submitted.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.

2.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issue of entitlement to 
an annual clothing allowance for the 
years 1994 through 2004.  If the benefit 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a SOC.  
If, and only if, a timely substantive 
appeal is received should that matter 
thereafter be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


